EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Note that the amendments do not change the scope of the claims and are provided to resolve minor informalities and errors.
Only claims 1, 5, 8, and 10 have been amended. All other claims remain as presented on 03/11/2020.
1. (Currently Amended) A gate driver on array (GOA) circuit, comprising a plurality of GOA circuit units that are cascaded, and a n-th-stage GOA circuit unit of the GOA circuit units comprising first to fifth thin film transistors (T1 to T5) and a capacitor (Cbt); 
wherein the first thin film transistor (T1) is a dual-gate thin film transistor, a top gate electrode of the first thin film transistor (T1) is configured to receive a first clock signal (CK1), a bottom gate electrode of the first thin film transistor (T1) is connected to an adjustable voltage source (VLS), a source electrode of the first thin film transistor (T1) is connected to a signal G(n-1) of a (n-1)th-stage GOA circuit unit, and a drain electrode of the first thin film transistor (T1) is connected to a gate electrode of the fourth thin film transistor (T4); 
wherein a gate electrode of the second thin film transistor (T2) is connected to a first node (Q), a source electrode of the second thin film transistor (T2) is connected to a drain electrode of the fifth thin film transistor (T5), a drain electrode of the second thin film transistor (T2) is configured to receive a second clock signal (CK2); 
wherein a gate electrode of the third thin film transistor (T3) is configured to receive a high voltage source (VGH), a drain electrode of the third thin film transistor (T3) is configured to receive [[a]] the high voltage source (VGH), a source electrode of the third thin film transistor (T3) is connected to a drain electrode of the fourth thin film transistor (T4); 
wherein a source electrode of the fourth thin film transistor (T4) is configured to receive a low voltage source (VGL); 
wherein a gate electrode of the fifth thin film transistor (T5) is connected to a second node (QB), a source electrode of the fifth thin film transistor (T5) is configured to receive the low voltage source (VGL); 
wherein an end of the capacitor (Cbt) is connected to the first node (Q), and another end of the capacitor (Cbt) is connected to an output signal G(n) of the n-th-stage GOA circuit unit.

5. (Currently Amended) A display panel, comprising a displaying region and a non-displaying region, the non-displaying region comprising: a gate driver on array (GOA) circuit, the GOA circuit disposed near left and right sides of the displaying region, and the GOA circuit comprising a plurality of GOA circuit units that are cascaded, wherein n-th-stage GOA circuit unit comprises first to fifth thin film transistors (T1 to T5) and a capacitor (Cbt); wherein the first thin film transistor (T1) is a dual-gate thin film transistor, a top gate electrode of the first thin film transistor (T1) is configured to receive a first clock signal (CK1), a bottom gate electrode of the first thin film transistor (T1) is connected to an adjustable voltage source (VLS), a source electrode of the first thin film transistor (T1) is connected to a signal G(n-1) of a (n-1)th-stage GOA circuit unit, and a drain electrode of the first thin film transistor (T1) is connected to a gate electrode of the fourth thin film transistor (T4); wherein a gate electrode of the second thin film transistor (T2) is connected to a first node (Q), a source electrode of the second thin film transistor (T2) is connected to a drain electrode of the fifth thin film transistor (T5), a drain electrode of the second thin film transistor (T2) is configured to receive a second clock signal (CK2); wherein a gate electrode of the third thin film transistor (T3) is configured to receive a high voltage source (VGH), a drain electrode of the third thin film transistor (T3) is configured to receive [[a]] the high voltage source (VGH), a source electrode of the third thin film transistor (T3) is connected to a drain electrode of the fourth thin film transistor (T4); wherein a source electrode of the fourth thin film transistor (T4) is configured to receive a low voltage source (VGL); wherein a gate electrode of the fifth thin film transistor (T5) is connected to a second node (Qb), a source electrode of the fifth thin film transistor (T5) is configured to receive the low voltage source (VGL); wherein an end of the capacitor (Cbt) is connected to the first node (Q), and another end of the capacitor (Cbt) is connected to an output signal G(n) of the nth-stage GOA circuit unit; a feedback compensation system disposed on upper and lower sides of the displaying region, the feedback compensation system connected to a chip on film package; wherein the feedback compensation system is configured to detect an electrical characteristic of the first thin film transistor (T1) in the GOA circuit and adjust a bottom gate voltage of the first thin film transistor (T1) according to variation of the electrical characteristic to recover the electrical characteristic of the first thin film transistor (T1); and a bus signal disposed on a side of the GOA circuit away from the displaying region, and connected to the feedback compensation system.

8. (Currently Amended) The display panel as claimed in claim 6, wherein the first clock signal (CK1), the second clock signal (CK2), and the scan signal (STV) are combined, and correspond to a power-on status and a power-off status sequentially;
each of the power-on status and the power-off status comprises a stage S1 to a stage S3; 
under the power-on status, a work status of the GOA circuit corresponds to the stage S1 to the stage S3: 
in the stage S1, the first clock signal (CK1) and the signal G(n-1) of the (n-1)th-stage GOA circuit unit are in a high potential, the first thin film transistor (T1), the second thin film transistor (T2), and the fourth thin film transistor (T4) are switched on;
in the stage S2, the first clock signal (CK1) and the signal G(n-1) of the (n-1)th-stage GOA circuit unit are in a low potential, the first thin film transistor (T1) is switched off, and the second clock signal (CK2) increases from a low potential to a high potential; 
in the stage S3, the first clock signal (CK1) is in a high potential and the signal G(n-1) of the (n-1)th-stage GOA circuit unit is in a low potential, the first thin film transistor (T1) is on, the second clock signal (CK2) decreases from a high potential to a low potential, and the second thin film transistor (T2) is switched on; 
under the power-on status, in the feedback compensation system, the top gate electrode of the first thin film transistor (T1) is connected to a first clock signal (CK1), the source electrode of the first thin film transistor (T1) is connected to the scan signal (STV), the drain electrode of the second thin film transistor (T2) is configured to receive a second clock signal (CK2), a gate electrode of the sixth thin film transistor (T6) is connected to the low voltage source (VGL); 
and a work status of the feedback compensation system corresponds to the stage S1 to the stage S3 as follows: 
in the stage S1, the first clock signal (CK1) and the scan signal (STV) are in a high potential, and the first thin film transistor (T1) and the second thin film transistor (T2) is switched on; 
in the stage S2, the first clock signal (CK1) and the scan signal (STV) are in a low potential, the first thin film transistor (T1) is switched off, and the second clock signal (CK2) increases from a low potential to a high potential; 
and in the stage S3, the first clock signal (CK1) is in a high potential, and the first thin film transistor (T1) is switched on.

10. (Currently Amended) A threshold voltage compensating method for a thin film transistor, comprising: providing a display panel, wherein the display panel comprises: a displaying region and a non-displaying region, the non-displaying region comprising: a gate driver on array (GOA) circuit, the GOA circuit disposed near left and right sides of the displaying region, and the GOA circuit comprising a plurality of GOA circuit units that are cascaded, wherein nth-stage GOA circuit unit comprises first to fifth thin film transistors (T1 to T5) and a capacitor (Cbt); 
wherein the first thin film transistor (T1) is a dual-gate thin film transistor, a top gate electrode of the first thin film transistor (T1) is configured to receive a first clock signal (CK1), a bottom gate electrode of the first thin film transistor (T1) is connected to an adjustable voltage source (VLS), a source electrode of the first thin film transistor (T1) is connected to a signal G(n-1) of a (n-1)th-stage GOA circuit unit, and a drain electrode of the first thin film transistor (T1) is connected to a gate electrode of the fourth thin film transistor (T4); 
wherein a gate electrode of the second thin film transistor (T2) is connected to a first node (Q), a source electrode of the second thin film transistor (T2) is connected to a drain electrode of the fifth thin film transistor (T5), a drain electrode of the second thin film transistor (T2) is configured to receive a second clock signal (CK2); 
wherein a gate electrode of the third thin film transistor (T3) is configured to receive a high voltage source (VGH), a drain electrode of the third thin film transistor (T3) is configured to receive [[a]] the high voltage source (VGH), a source electrode of the third thin film transistor (T3) is connected to a drain electrode of the fourth thin film transistor (T4); 
wherein a source electrode of the fourth thin film transistor (T4) is configured to receive a low voltage source (VGL); 
wherein a gate electrode of the fifth thin film transistor (T5) is connected to a second node (QB), a source electrode of the fifth thin film transistor (T5) is configured to receive the low voltage source (VGL); 
wherein an end of the capacitor (Cbt) is connected to the first node (Q), and another end of the capacitor (Cbt) is connected to an output signal G(n) of the nth-stage GOA circuit unit; 
a feedback compensation system disposed on upper and lower sides of the displaying region, the feedback compensation system connected a chip on film package; 
wherein the feedback compensation system is configured to detect an electrical characteristic of the first thin film transistor (T1) in the GOA circuit and adjust a bottom gate voltage of the first thin film transistor (T1) according to variation of the electrical characteristic to recover the electrical characteristic of the first thin film transistor (T1); 
and a bus signal disposed on a side of the GOA circuit away from the displaying region, and connected to the feedback compensation system; 
entering a power-on status of a combination of the first clock signal (CK1), the second clock signal (CK2), and the scan signal (STV), wherein under the power-on status, a work status of the GOA circuit corresponds to the stage S1 to the stage S3: 
entering the stage S1, wherein the first clock signal (CK1) and the signal G(n-1) of the (n-1)th-stage GOA circuit unit increase to a high potential, the first thin film transistor (T1) is switched on, the first node (Q) increases to a high potential, a storage capacitor (Cst) starts to charge, the second thin film transistor (T2) and the fourth thin film transistor (T4) are switched on, a width and a length of the fourth thin film transistor (T4) is far greater than those of the third thin film transistor (T3), the second node (QB) outputs a low potential, the output signal G(n) of the nth-stage GOA circuit unit outputs a low potential; 
entering the stage S2, wherein the first clock signal (CK1) and the signal G(n-1) of the (n-1)th-stage GOA circuit unit is in a low potential, the first thin film transistor (T1) is switched off, the second clock signal (CK2) increases from a low potential to a high potential, and the output signal G(n) of the nth-stage GOA circuit unit increases a high potential; 
entering the stage S3, the first clock signal (CK1) is in a high potential and the signal G(n-1) of the (n-1)th-stage GOA circuit unit is in a low potential, the first thin film transistor (T1) is on, the second clock signal (CK2) decreases from a high potential to a low potential, the second thin film transistor (T2) is switched on, the output signal G(n) of the nth-stage GOA circuit unit decreases to a low potential, and the first node (Q) is coupled to a high potential; 
under the power-on status, adjusting a connection status of the feedback compensation system, wherein the top gate electrode of the first thin film transistor (T1) is connected to a first clock signal (CK1), the source electrode of the first thin film transistor (T1) is connected to the scan signal (STV), the drain electrode of the second thin film transistor (T2) is configured to receive a second clock signal (CK2), and a gate electrode of the sixth thin film transistor (T6) is connected to the low voltage source (VGL); 
adjusting an electrical characteristic of the feedback compensation system such that voltages of four ends of the first thin film transistor (T1) in the feedback compensation system are consistent with voltages of four ends of the first thin film transistor (T1) in the GOA circuit, wherein the step of adjusting are the stage S1 to the stage S3 as follows: 
entering the stage S1, wherein the first clock signal (CK1) and the scan signal (STV) are in a high potential, the first thin film transistor (T1) and the second thin film transistor (T2) are switched on, the first node (Q) increases to a high potential, the storage capacitor (Cst) starts to charge; 
entering the stage S2, wherein the first clock signal (CK1) and the scan signal (STV) [[ar]] are in a low potential, the first thin film transistor (T1) is switched off, the second clock signal (CK2) increases from a low potential to a high potential, the storage capacitor (Cst) starts to discharge, and the first node (Q) potential is coupled to a higher potential; 
entering the stage S3, wherein the first clock signal (CK1) is a high potential, the first thin film transistor (T1) is switched on, a potential of the first node (Q) is coupled to a low potential; 
entering a power-off status, adjusting the connection status of the feedback compensation system, wherein the top gate electrode of the first thin film transistor (T1) is connected to the data signal (Data), the source electrode of the first thin film transistor (T1) is connected to the high voltage source (VGH), the drain electrode of the second thin film transistor (T2) is connected to the low voltage source (VGL), and the gate electrode of the sixth thin film transistor (T6) is connected to the high voltage source (VGH); 
detecting a sense line potential in the feedback compensation system by a control module, wherein the sense line potential is Vdata-Vth, Vdata indicates a voltage of the data signal (Data), Vth indicates a threshold voltage of the first thin film transistor (T1); 
and adjusting the bottom gate voltage of the first thin film transistor (T1) for compensation of the Vth by using a shift value detected by the control module during a next booting of the display panel.

Note that the amendments regarding the third stage S3 are based on figs. 2 and 7 which clearly disclose CK1 in a high state during S3.

Drawings
Examiner’s comments on the drawings: 
	Fig. 4 includes element 104 which is not described in the specifications. The examiner recommends removing this numbering from the figure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific configuration of the gate driver specifically relating to T1 being a dual-gate transistor wherein the top gate receives CK1 and the bottom gate receives VLS in combination with the rest of the circuitry is found to be novel and non-obvious in view of the prior art. While the prior art teaches gate drivers wherein some of the transistors may include dual gate configurations, the prior art fails to teach the circuit configuration as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reasons for Allowance
The following is a non-exhaustive list of the relevant prior art:
	a. US 2017/0193949 A1, hereinafter “Kim”, teaches in fig. 6, a gate driving circuit including transistors TR2-2, TR4-1, TR4-2 including back-gates connected to a variable voltage. However, the circuit configuration of Kim fails to teach the circuit configuration as claimed.
	b. US 2016/0225307 A1, hereinafter “Yoon”, teaches in fig. 6, a gate driving circuit including transistors TR7-TR9 including back-gates connected to a variable voltage. However, the circuit configuration of Yoon fails to teach the circuit configuration as claimed.
	c. US 2015/0269879 A1, hereinafter “Shang”, teaches in fig. 5, a gate driving circuit including transistors with back-gates connected to variable voltages. However, the circuit configuration of Yoon fails to teach the circuit configuration as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621